Case 1:20-bk-12478        Doc 23   Filed 10/14/20 Entered 10/14/20 14:32:01           Desc Main
                                   Document     Page 1 of 3



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.

IT IS SO ORDERED.




Dated: October 14, 2020




                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                 CINCINNATI DIVISION

 In Re:                                           Case No. 20-12478

 Brian M Parks
                                                  Chapter 13
 Charity A Parks

 Debtor(s).                                       Judge Jeffery P. Hopkins

AGREED ORDER RESOLVING MOTION TO EXTEND AUTOMATIC STAY (Doc. 13)
 AND MOTION TO DISMISS CASE AND FOR ORDER BARRING DEBTOR FROM
                  REFILING FOR 180 DAYS (Doc. 18)

          This matter having come on before the Court upon the Motion to Extend Automatic Stay

(Doc. 13) and Objection (Doc. 20); and Motion to Dismiss Case and for Order Barring Debtor

from Refiling for 180 Days (Doc. 18) filed herein by the secured creditor, U.S. Bank Trust N.A.,

as Trustee of Bungalow Series F Trust (“Creditor”), in regard to the property located at 6437

Ashdale Court, Liberty Township, OH 45044, the Court having jurisdiction over the subject

matter:
Case 1:20-bk-12478        Doc 23   Filed 10/14/20 Entered 10/14/20 14:32:01            Desc Main
                                   Document     Page 2 of 3




        1.     The Parties hereby agree that the automatic stay is hereby extended;

        2.     The Parties hereby agree that beginning with the first plan payment due after the

filing of this instant matter, the Debtors shall commence making timely plan payments, which

payments include the payment due Creditor for the monthly mortgage payments, such that the

Trustee is the disbursing agent for the mortgage payments, and continue to do so throughout the

pendency of this instant bankruptcy;

        3.     That a plan payment is considered timely if the full monthly plan payment is

tendered to the office of the Chapter 13 Trustee Margaret A. Burks on or before the tenth (10th)

day of each month;

        4.     In the event that said Debtor should fail to make any future monthly plan

payment to the Trustee, then, Movant shall give ten (10) days’ notice and right to cure to

Debtor’s counsel and to the Debtor and the Chapter 13 Trustee; and thereafter Movant shall file a

Notice of Stay Modification with the Court and upon submission of said notice, without further

hearing, the stay shall be automatically terminated providing Movant with relief from stay.

Relief from stay shall be effective against Debtor and any party to whom they may transfer the

Real Property located at 6437 Ashdale Court Middletown Ohio 45044 for two years. If the case

is dismissed by the Chapter 13 Trustee, Debtor is barred from filing another bankruptcy for 180

days.


SO ORDERED.

Respectfully Submitted,

/s/ Jon J. Lieberman
Jon J. Lieberman (0058394)
Sottile & Barile, Attorneys at Law
Case 1:20-bk-12478      Doc 23    Filed 10/14/20 Entered 10/14/20 14:32:01   Desc Main
                                  Document     Page 3 of 3



394 Wards Corner Road, Suite 180
Loveland, OH 45140
Phone: 513.444.4100
Fax: 513.438.1311
Email: bankruptcy@sottileandbarile.com
Attorney for Creditor

/s/ David Andrade
David Andrade (0071979)
per authorization received via email
10/12/2020
Andrade Law Office LLC
6730 Roosevelt Ave., Suite 409
Middletown, OH 45005
Phone: 513-252-2502
Fax: 513-392-8450
Email: david@theandradelaw.com
Attorney for Debtor(s)

/s/ Margaret A Burks
Margaret A Burks (0030377)
per authorization received via email
10/12/2020
600 Vine Street, Suite 2200
Cincinnati, OH 45202
Phone: 513 621-4488
Email: Cincinnati@cinn13.org
Chapter 13 Trustee

COPIES TO:

Default List
